PIERCE, Judge,
dissenting:
I dissent on the ground that I consider the police actions exceeded the bounds of a legitimate investigatory stop. People v. Stone, 174 Colo. 504, 485 P.2d 495 (1971); see § 16-3-103, C.R.S.1973 (1978 Repl.Vol. 8). Here, the only pertinent information the narcotics agents had at the time of this stop consisted of vague reports that defendant had been involved in the narcotics trade, that he owned a firearm, and that he would be arriving on a particular plane. None of his actions upon arriving at the airport were so unusual as to set him apart from other individuals under the same circumstances. While the observation of a bulge under his coat and the reactions of the dog may have provided a basis for further inquiry, these factors did not come into play until after the initial seizure, and thus, cannot provide justification for the initial stop. See People v. Thomas, 660 P.2d 1272 (Colo.1983).
Here, I am unable to find an “articulable and specific basis in fact for suspecting that criminal activity has or is about to take place.” People v. Tate, 657 P.2d 955 (Colo.1983).
The trial court ruled that there was no consent given here. I would not disturb this finding. Therefore, I agree with the trial court that United States v. Mendenhall, 446 U.S. 544, 100 S.Ct. 1870, 64 L.Ed.2d 497 (1980), is distinguishable.
I would reverse and remand for a new trial.